Opinion issued November 29, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00880-CV
                           ———————————
                      RICHARD A. MONTES, Appellant
                                       V.
                         SOPHIA MONTES, Appellee



                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-22151


                         MEMORANDUM OPINION

      Appellant, Richard A. Montes, has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required
by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). On October 3, 2012, appellant was

notified that this appeal was subject to dismissal if the filing fee was not paid

within 10 days of the date of the notice. After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

On October 17, 2012, appellant was again notified that this appeal was subject to

dismissal if the filing fee was not paid by October 29, 2012. After being notified a

second time that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5; 42.3.

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2